UNITED STATES DISTRICT COURT
                                                                                       03/16/2020
SOUTHERN DISTRICT OF NEW YORK
LANDON L. WASHINGTON,
            Plaintiff,                                        19-cv-5395 (PGG) (KHP)
-against-                                                             ORDER

 NYC DEPATMENT OF CORRECTION, Legal
 Division, NYC BOARD OF CORRECTIONS,
 Executive Director; and MANHATTAN
 DETENTION COMPLEX, Sherma Dunbar,

            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       WHEREAS, the President of the United States has declared a national emergency due to

the spread of the COVID-19 virus; and

       WHEREAS, the Centers for Disease Control have noted that the best way to prevent

illness is to avoid exposure to the COVID-19 virus;

       NOW, THEREFORE, in order to protect public health, reduce unnecessary travel, and

minimize the risk of exposure while promoting the "just, speedy, and inexpensive

determination of every action and proceeding," Fed. R. Civ. P. 1;

        It is hereby ORDERED, pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), that all depositions

in this action may be taken via telephone, videoconference, or other remote means, and may

be recorded by any reliable audio or audiovisual means. This order does not dispense with the

requirements set forth in Fed. R. Civ. P. 30(b)(5), including the requirement that ("[u]nless the

parties stipulate otherwise") the deposition be "conducted before an officer appointed or

designated under Rule 28," and that the deponent be placed under oath by that officer. In light

of the current pandemic, the court reporter may attend the deposition and administer the oath
via the same remote means (e.g., telephone conference call or video conference) used to

connect all other remote participants, and so long as all participants (including the officer) can

clearly hear and be heard by all other participants.

       It is further ORDERED, pursuant to Fed. R. Civ. P. 16(b)(4), that all unexpired deadlines

for the completion of fact depositions, fact discovery, expert depositions, expert discovery,

and/or all discovery are hereby EXTENDED for a period of 60 days, together with all post-

discovery deadlines previously set by this Court.

       Nothing in this Order prevents the parties from seeking to further modify the pretrial

schedule in this action in light of the COVID-19 pandemic (or for any other good cause). Prior to

seeking such relief, the parties must, as always, meet and confer (via remote means) in a good

faith effort to reach agreement on how best to fulfil the goals of Rule 1 while avoiding

unnecessary health risks.

       The telephone status conference scheduled for April 2, 2020 is hereby adjourned to July

8, 2020 at 10:00 a.m. It is hereby ORDERED that the Warden or other official in charge of the

GRVC-George R. Vierno Detention Center produce plaintiff Landon L. Washington., Book & Case

# 3491901974/NYSID # 01930776N, on July 8, 2020 at 10:00 a.m., to a suitable location within

the GRVC-George R. Vierno Detention Center that is equipped with a telephone, for the

purpose of participating by telephone in a conference with the Court and defendants’ counsel.

If the scheduled time and date presents a hardship, the Warden or the Warden’s designee

should promptly inform chambers by calling (212) 805-0234.

       Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

the GRVC-George R. Vierno Detention Center to arrange the call and determine the telephone


                                                 2
number at which the plaintiff will be reachable at the above time and date; and (3) telephone

chambers at (212) 805-0234, with the plaintiff on the line, at the time and date of the

conference.

       The Clerk of Court is requested to mail a copy of this order to the Plaintiff.

Dated: March 16, 2020
       New York, New York
                                             SO ORDERED.


                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge




The Clerk of Court is requested to mail a copy
of this order to:

Landon Washington
B&C No. 3491901974
NYSID # 01930776N
GRVC-George R. Vierno Center
09-09 Hazen Street
East Elmhurst, NY 11370




                                                 3
